DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 2/23/2022 has been entered.  Claims 1-20 remain pending in the present application. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include any reference sign(s): The drawings as filed do not contain
 any reference characters and therefore, it is left up to the Examiner to guess what structure the Applicant is referring to. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the second surface" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the first surface" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the first surface" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.
The Examiner notes that the Applicant establishes a first and second surface in Lines 2-3 but those first and second surfaces are in reference to a planar surface region.  In Lines 4, 6 and 8, Applicant is referring to the saddle region which is a distinct portion of the clamp.  Therefore, the recitation in Lines 2-3 does not provide antecedent basis for Lines 4, 6, and 8 in the Examiner’s position. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borden US 2156965 (hereinafter Borden).

    PNG
    media_image1.png
    835
    770
    media_image1.png
    Greyscale

Re. Cl. 11, Borden discloses: A clamp assembly (1, 2 Fig. 1)  for a solar module (see Fig. 1, the device is capable of being used with a solar module in the same manner as shown with P), the claim assembly comprising: a first portion (see annotated figure 1) of a rigid material defining a planar surface region (see annotated figure 1), the rigid material having a first surface (top surface, Fig. 1) and a second surface opposite the first surface (bottom surface, Fig. 1); a second portion (see annotated figure 1) of the rigid material defining a saddle region (see Fig. 1, region which engages P), the second surface of the saddle region having a concave shape configured to accept a cylindrical torque tube structure (see Fig. 1, shown as accepting P); a first recessed region (see annotated figure 2) on a first side of the saddle region (front side of the saddle region, as shown in annotated figure 2), the first surface of the rigid material of the first recessed region having a concave shape (see Fig. 1); andApplication No. 17/306,954Docket No.: 00014-00104US25 a second recessed region (see annotated figure 2) on a second side of the saddle region (back side of saddle region, as shown in annotated figure 2), the first surface of the rigid material of the second recessed region having a concave shape (see Fig. 1), wherein the planar surface region has a first part disposed on a third side of the saddle region (see Fig. 1-2, the first part of the planar region is the left part where 3 penetrates which is on the left side of the saddle region) and a second part disposed on a fourth side of the saddle region (see Fig. 1-2, the second part of the planar region is the right part where 3 penetrates which is on the right side of the saddle region), and wherein the concave shape of the saddle region faces a direction opposite from the concave shape of the first recessed region and the concave shape of the second recessed region (see Fig. 1, the concave portion of the saddle region faces down whereas the concave shape of the recessed regions face up).
Re. Cl. 13, Borden discloses: the first recessed region is a mirror image of the second recessed region (see annotated figure 2, mirror image over the dashed line).
Re. Cl. 14, Borden discloses: the first recessed region includes a first opening and the second recessed region includes a second opening (see annotated figure 1, the recessed region forms an opening down into the concave shape, and since the recessed region has two parts as shown in annotated figure 2, there is a first opening in the first recessed region and a second opening in the second recessed region).
Re. Cl. 15, Borden discloses: the saddle region includes a first wider region within a vicinity of the first recessed region and a second wider region within a vicinity of the second recessed region (see annotated figure 1).
Re. Cl. 16, Borden discloses: a U-bolt (2, Fig. 1) is coupled to a peripheral portion of the cylindrical torque tube structure such that a first bolt protrudes through a first opening and a second bolt protrudes through a second opening (see Fig. 1), and a first fastener (4, Fig. 1) is coupled to the first bolt and a second fastener (4, Fig. 1) is coupled to the second bolt to secure the saddle region to the cylindrical torque tube (see Fig. 1, tube P).
Re. Cl. 17, Borden discloses: the first recessed region, the saddle region, and the second recessed region are in a shape of an hourglass (see Fig. 1, the shape of the recessed regions and the saddle region forms an hourglass shape extending left to right).
Re. Cl. 19, Borden discloses: a first border is configured on a first edge of the planar surface region and a second border is configured on second edge of the planar surface region (see Fig. 2, border of the top surface of 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Borden in view of Rumminger US 2003/0226412 (hereinafter Rumminger).
Re. Cl. 12, Borden does not disclose the saddle region comprises a key structure to be inserted into a notch structure configured on a peripheral portion of the cylindrical torque tube structure such that the key structure is a male portion to be inserted into a female portion of the notch structure to intimately connect the saddle region to the peripheral portion of the cylindrical torque tube structure. Rumminger discloses a clamp (mounting block) including a saddle region (12, Fig. 1) which comprises a key structure (13a-b, Fig. 1) to be inserted into a notch structure (62a-b, Fig. 4) configured on the peripheral portion of the cylindrical torque tube (60, Fig. 4) structure such that the key structure is a male portion to be inserted into a female portion of the notch structure to intimately connect the saddle region to the peripheral portion of the cylindrical torque tube structure (see Fig. 1 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the saddle region of Borden to include the key structure and notch of Rumminger since Rumminger states that such a modification provides positive and secure placement of the saddle (mounting block) on the pipe (Paragraph 0046, Lines 3-5). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Borden in view of Heckethorn US 4372017 (hereinafter Heckethorn).
Re. Cl. 18, Borden does not disclose the rigid material comprises steel.  Heckethorn discloses a saddle member (12, Fig. 1) which is made out of a rigid material and that rigid material comprises steel (Col. 3, Lines 11-15).  
(Col. 3, Lines 11-15).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Borden in view of Hunsberger US 2011/0290508 (hereinafter Hunsberger).
Re. Cl. 20, Borden disclose a first opening is formed within a vicinity of a first end of the planar surface region and a second opening is formed within a vicinity of a second end of the planar surface region (see openings in 1 where 3’s penetrate) but does not disclose the first is in a first pair of openings or the second opening is in a second pair of openings.  Hunsberger discloses a clamp assembly (Fig. 1) which includes a planar surface region (12, Fig. 1) which has a first pair of openings formed within a vicinity of a first end of the planar surface region (see slots on the left of 12 where 20’s penetrate) and a second pair of openings (see slots on the right of 12 where 20’s penetrate) formed within a vicinity of a second end of the planar surface region (see Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Borden device to include multiple openings on each side of the planar surface region as disclosed by Hunsberger since Hunsberger states that the modification enables the device to support the pipe with plural U-bolts (Paragraph 0026, Lines 7-10).  Such a modification would provide a more secure connection to the pipe by doubling the number of U-bolts being used. 
Allowable Subject Matter
Claims 1-10 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: the specific limitations of “a portion of the concave shape of the first recessed region and a portion of the concave shape of the second recessed region from the concave shape of the saddle region” in the combination of claim 1 is not anticipated or made obvious by the prior art of record in the Examiner’s position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 2/23/2022 in regards to the objections to the drawings have been fully considered but they are not persuasive. Applicant argues that one having skill in the art would understand the structure that the Applicant is referring to based on the expertise and technical language a person having skill in the art would have to read and understand mechanical drawings.  It is the Examiner’s position that the drawings include various different structures which could be interpreted in various different manners and one of ordinary skill in the art would benefit from reference characters and numerals to specifically refer to Applicant’s claimed structures.  It is the Examiner’s position that adding reference characters and numbers to the current drawings would enable one of ordinary skill in the art to properly interpret Applicant’s claims and understand their invention.  Applicant further argues that no such .  
Applicant’s arguments, see Remarks, filed 2/23/2022, with respect to claim 1 have been fully considered and are persuasive.  The previous rejection of claim 1 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buchanan US 1897186, Woo US 5281761 and Reinhart US 3361944 disclose other known pipe clamps which are pertinent to Applicant’s claimed invention and presented to the Applicant for their consideration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632